Citation Nr: 0806228	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for headaches.  He 
reports that he has headaches, and that they began while he 
was in service.  His service medical records show treatment 
for headaches.  The Board will remand the case for the 
development of additional evidence.  The veteran should 
receive a VA examination, with the examiner to review his 
file and provide a diagnosis with regard to the headaches, 
and an opinion as to the likely etiology of the headache 
disorder.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA medical examination to address the 
likely etiology of chronic or recurrent 
headaches.  The examiner must be provided 
with the veteran's claims file for review.  
The examiner should obtain from the 
veteran a detailed history of the 
veteran's headaches, and should review the 
veteran's claims file.  The examiner 
should provide a diagnosis with regard to 
the veteran's headaches.  Based on the 
history and records, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the current 
headache disorder has continued since 
service, or is otherwise causally related 
to service.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



